DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabler et al (US6,684,949).
As to claim 1, Gabler et al discloses a bottom hole assembly (BHA) 200 of a drill string, the BHA  comprising:
a collar 953;
a plate 910 coupled to the collar; and

a strain gauge (511-514, 711-714, 751-754) coupled to the plate 910 and configured to output a signal associated with a deformation of the plate.
As to claim 2, Gabler et al discloses a chassis (902,903) coupled to the collar 953, wherein the collar is positioned around (see fig. 9B and 9C)  the chassis (902,903), the plate 910, and the strain gauge (511-514, 711-714, 751-754).
At claim 3, Gabler et al discloses an electronics board 951 couple to or part of the plate 910 and configured to receive the signal output by the strain gauge and to do one or more of operate the BHA based on the signal or store deformation information based on the signal.
As to claim 4, Gabler et al discloses the plate 910 including electronics board 951
communicatively coupled to the strain gauge (511-514, 711-714, 751-754),
configured to receive the signal output by the strain gauge; and
operate the BHA based on the signal, store deformation information based on the signal, or both.
As to claim 5, Gabler et al discloses the strain gauge (511-514, 711-714, 751-754) including a torsion strain gauge, an in-plane bending strain gauge, an out-of-plane bending strain gauge, an axial strain gauge, or any combination thereof.
As to claim 6, Gabler et al discloses the strain gauge (511-514, 711-714, 751-754)   including:
a torsion strain gauge on a first surface of the plate 910, such that readings by the torsion strain gauge correspond with torsional deformations of the collar and are isolated (via 905) from in-plane, out-of-plane, and axial deformations.


As to claim 10, Gabler et al discloses (see annotated figure 7A, the plate/disc 702 has a cross-shape), the plate 702 having a cross shape or including a portion having a cross shape, with the strain gauge (711-714) positioned near a center section of the cross shape.

    PNG
    media_image1.png
    382
    526
    media_image1.png
    Greyscale


As to claim 11, A bottom hole assembly (BHA) of a drill string, comprising: a chassis (902,903); an electronics board 951 coupled to the chassis and configured to operate the BHA; and a strain gauge(511-514, 711-714, 751-754) coupled to the electronics board and configured to transmit a signal indicative of a deformation to the electronics board to control operation of the BHA based at least partially on the signal indicative of the deformation to the electronics board.

As to claim 12, Gabler et al discloses the electronics board 951 being configured to calibrate the deformation (i.e. 511-514) indicated by the signal to generate an additional deformation (i.e. 711-714) associated with the chassis.
As to claim 13, Gabler et al discloses the additional deformation representing torsion on the chassis (i.e. 711-714 detect deformation caused by torque).
As to claim 14, Gabler et al appears capable of using the electronics board 951 to determine a projected location of the BHA based on the signal: compare the projected location with a target location; and operate the BHA to direct the BHA toward the target location.
As to claim 15, Gabler et al discloses the electronics board 951 being configured to operate the BHA to reduce the deformation indicated by the signal, store deformation information based on the signal, or both.
As to claim 16, Gabler et al discloses the deformation including a torsional strain, an out-of-plane bending strain, an in-plane bending strain, an axial strain, or any combination thereof.
As to claim 17, Gabler et al discloses further comprising: a drill collar 953; and an internal component that includes the chassis (902,903) and is at least partially within the drill collar 953, the internal component being coupled to the electronics board such that the electronics board is within the drill collar, and wherein the signal indicative of the deformation to the electronics board corresponds to torque on the drill collar. 
As to claim 18, Gabler et al discloses further comprising a plate 910 coupled to the strain gauge and removably coupled the electronics board, the plate having a cross shape or including a cross shape portion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 10-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/942,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of Application No. 16/942,820.  For example, the system/BHA comprising: a drilling collar, strain gauge; and electronics board are similarly recited.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 7, 8, and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. 
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  	
As to claim 7, the prior art of record fails to show or suggest the strain gauge including: a first in-plane bending strain gauge on a first surface of the plate at a first side of a centerline of the plate; and a second in-plane bending strain gauge on the first surface at a second side of the centerline of the plate and substantially aligned with the first in-plane bending strain gauge along a lateral axis of the plate, such that readings by the first and second in-plane bending strain gauges correspond with in-plane bending deformations of the collar and are isolated from torsion, out-of-plane, and axial deformations.  The closest prior art, Gabler et al, discloses strain gauges; however, is silent to the configuration as specifically recited. 
As to claim 8, the prior art of record fails to show or suggest the strain gauge including: a first out-of-plane bending strain gauge on a first surface of the plate along a centerline of the plate; and a second out-of-plane bending strain gauge on a second surface of the plate along the centerline and substantially aligned with the first out-of-plane bending strain gauge along a vertical axis of the plate, such that readings by the first and second out-of-plane bending strain gauge correspond with out-of-plane bending deformations of the collar and are isolated from torsion, in-plane, and axial deformations. The closest prior art, Gabler et al, discloses strain gauges; however, is silent to the configuration as specifically recited.
As to claim 9, the prior art of record fails to show or suggest the strain gauge including: a first axial strain gauge on a first surface of the plate along a centerline of the plate; and a second axial strain gauge on a second surface of the plate along the centerline and aligned with the first axial strain gauge along a vertical axis of the plate, such that readings by the first and second axial strain gauges correspond with axial deformations of the collar and are isolated from torsion, out-of-plane, and in- plane deformations. The closest prior art, Gabler et al, discloses strain gauges; however, is silent to the configuration as specifically recited.
As to claim 19, the prior art of record fails to show or suggest a torsion strain gauge coupled to the first surface or the second surface;
two in-plane bending strain gauges each coupled to the first surface or each coupled to the second surface, the two in-plane bending strain gauges being on opposite sides of a centerline of the plate and aligned along a lateral axis of the plate;
a first out-of-plane bending strain gauge coupled to the first surface of the plate along the centerline of the plate;
a second out-of-plane bending strain gauge coupled to the second surface of the plate along the centerline and aligned with the first out-of-plane bending strain gauge along a vertical axis of the plate;
a first axial strain gauge coupled to the first surface of the plate along the centerline of the plate; and
a second axial strain gauge coupled to the second surface of the plate along the centerline and aligned with the first axial strain gauge along the vertical axis.  The closest prior art, Gabler et al, discloses strain gauges; however, is silent to the configuration as specifically recited.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678